        Case 1:20-cr-00330-AJN Document 294 Filed 05/25/21 Page 1 of 1




UNITEDSTATESD ISTRICTCOURT
SOUTHERND ISTRICTOFNEWYORK
-
--
 ----
    --
     --
      --
       --
        --
         ---
           --
            --
             ---
               --
                --
                 ---
                   --
                    ---
                      ---
                        ---
                          --
                           --
                            --
                             --
                              --
                               --
                                -x
                                 :
UNITEDSTATESOFAMER   ICA,        :
                                 :            AFFIDAV
                                                    IT OFCERTIF
                                                              ICAT
                                                                 ION
           v
           .                     :            PURSUANTTOLOCAL
                                 :            CRIMINALRULE16
                                                           .1
GHISLAINE MAXWELL,               :
                                 :
                   Defend
                        ant
                          .                  S220C
                                                 r.330(A
                                                       JN)
                                 :
                                 :
-
--
 ----
    --
     --
      --
       --
        --
         ---
           --
            --
             ---
               --
                --
                 ---
                   --
                    ---
                      ---
                        ---
                          --
                           --
                            --
                             --
                              --
                               --
                                -x

       I
       ,Ch
         ri
          st
           ianR
              .Ev
                erd
                  ell,a
                      nat
                        tor
                          neydu
                              lya
                                dmi
                                  ttedtop
                                        rac
                                          tic
                                            einN
                                               ewY
                                                 orkS
                                                    tat
                                                      eand

b
efo
  reth
     isCou
         rt
          ,de
            cla
              reth
                 efo
                   llow
                      ingi
                         str
                           uea
                             ndc
                               orr
                                 ectund
                                      erp
                                        ena
                                          ltyo
                                             fpe
                                               rju
                                                 rypu
                                                    rsu
                                                      antto

28U
  .S.C
     .§1746
          :

       1
       .    Iamap
                artn
                   era
                     tCoh
                        en &G
                            res
                              serLLP
                                   ,coun
                                       self
                                          ord
                                            efe
                                              nda
                                                ntG
                                                  his
                                                    la
                                                     ineM
                                                        axw
                                                          el
                                                           l

            inth
               eabov
                   e-c
                     apt
                       ion
                         edc
                           ase
                             .

       2
       .    Ic
             ert
               ifypu
                   rsu
                     anttoL
                          oca
                            lCr
                              imin
                                 alRu
                                    le16
                                       .1th
                                          atd
                                            efe
                                              nsec
                                                 oun
                                                   selh
                                                      asc
                                                        onf
                                                          err
                                                            ed

            ing
              oodf
                 aithw
                     ithg
                        ove
                          rnm
                            entc
                               oun
                                 sel
                                   ,bu
                                     tha
                                       sno
                                         tbe
                                           ena
                                             bletor
                                                  eac
                                                    han

            a
            gre
              eme
                ntc
                  onc
                    ern
                      ingth
                          edi
                            sclo
                               sur
                                 ere
                                   que
                                     stsr
                                        ais
                                          edinth
                                               eac
                                                 comp
                                                    any
                                                      ing

            Omn
              ibu
                sMemo
                    randuminSuppo
                                rto
                                  fMs
                                    .Ma
                                      xwe
                                        ll
                                         ’sSupp
                                              lem
                                                ent
                                                  alP
                                                    ret
                                                      ria
                                                        l

            Mo
             tion
                sRe
                  la
                   tingtoth
                          eS2Sup
                               ers
                                 edingI
                                      ndi
                                        ctm
                                          ent
                                            .

Ih
 ere
   byc
     ert
       ifyth
           atth
              efo
                reg
                  oings
                      tat
                        eme
                          ntsm
                             adebym
                                  ear
                                    etr
                                      ue.Iamaw
                                             areth
                                                 ati
                                                   fanyo
                                                       fth
                                                         e

f
oreg
   oings
       ta
        tem
          ent
            sar
              ewi
                ll
                 ful
                   lyf
                     als
                       e,Iamsub
                              jec
                                ttopun
                                     ishm
                                        ent
                                          .

D
ate
  d:    May7
           ,2021
       N
       ewY ork
             ,NewY
                 ork

                                    /s
                                     /Chr
                                        ist
                                          ianR.E verde
                                                     ll
                                    Chr
                                      is
                                       tianR.E v
                                               erdell
                                    COHEN&GRESSERLLP
                                    800ThirdAvenue
                                    NewY or
                                          k,N ewY ork10022
                                    Phone
                                        :212-957-7600
